In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00507-CR
     ___________________________

 TRENTON MARCUS BROWN, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 7
           Tarrant County, Texas
         Trial Court No. 1545505


 Before Sudderth, C.J.; Kerr and Womack, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      A jury convicted Trenton Marcus Brown of theft of property valued between

$750 and $2,500 and assessed his punishment at 180 days’ confinement in the county

jail. After the trial court sentenced Brown, he appealed and, in one issue, asserts that

the trial court erred by denying his motion to suppress. We affirm.

                                       Evidence

      Luis Mejia and his neighbor, Juan Tovar, lived on Stanley Avenue. Mejia

testified that during the early morning hours on May 9, 2018, he saw some people

removing the wheels from his neighbor’s vehicle and putting them in a white pickup,

so he instructed his wife to call the police. After the white pickup left, the police

arrived. Mejia did not know in which direction the white pickup had driven after

leaving, and he denied pointing to help the police locate the suspect vehicle.

      Tovar, Mejia’s neighbor, testified that in the early morning hours of May 9,

2018, Mejia knocked on his door and woke him up. Once outside, Tovar discovered

his 2018 Chevy Silverado on bricks; Tovar denied giving anyone permission to take

his wheels.

      Officer Jeremy Mendoza testified that on May 9, 2018, around 1:50 a.m., he

was dispatched to a burglary call involving a white pickup, and on his way to the

scene, he saw a white pickup with something—he could not tell what—in its back.

After arriving at the scene on Stanley Avenue, Officer Mendoza saw some people

pointing toward James Avenue, which was the next street running parallel to Stanley

                                           2
Avenue. Officer Mendoza then radioed Officer Jackson, who was in a separate vehicle

behind Officer Mendoza, to stop the white pickup, and Officer Jackson did so.

Officer Mendoza maintained that he had reasonable suspicion to detain the white

pickup because (1) there were no other vehicles in the area, (2) people were pointing

in the direction in which Officer Jackson stopped the white pickup, and (3) the white

pickup was the only vehicle coming from the scene of the offense. Officer Mendoza

acknowledged that it was possible that another white pickup was in the area but added

that Brown’s vehicle was the only one he was aware of.

      On the video showing the stop, though, Officer Jackson stated that the reason

he detained the white pickup was because its license plate was obstructed. At trial,

Officer Mendoza acknowledged that the license plate was not obstructed.

                                    Brown’s Issue

      Brown contends that Officer Jackson individually and Officers Jackson and

Mendoza collectively did not have reasonable suspicion to pull him over and that the

trial court thus erred by denying his motion to suppress.

                                 Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

                                           3
App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the witnesses’ credibility and the weight to be given their testimony. Wiede v. State,

214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to

the trial court’s rulings on (1) questions of historical fact, even if the trial court

determined those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But

when application-of-law-to-fact questions do not turn on the witnesses’ credibility and

demeanor, we review the trial court’s rulings on those questions de novo. Amador,
221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005);

Johnson, 68 S.W.3d at 652–53.

       Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818.



                                            4
       When the record is silent on the reasons for the trial court’s ruling, or when

there are no explicit fact findings and neither party timely requested findings and

conclusions from the trial court, we imply the necessary fact findings that would

support the trial court’s ruling if the evidence, viewed in the light most favorable to

the trial court’s ruling, supports those findings. State v. Garcia-Cantu, 253 S.W.3d 236,

241 (Tex. Crim. App. 2008); see Wiede, 214 S.W.3d at 25. We then review the trial

court’s legal ruling de novo unless the implied fact findings supported by the record

are also dispositive of the legal ruling. Kelly, 204 S.W.3d at 819.

                                     Applicable Law

       A detention, as opposed to an arrest, may be justified on less than probable

cause if a person is reasonably suspected of criminal activity based on specific,

articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968); Carmouche v.

State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer conducts a lawful

temporary detention when he reasonably suspects that an individual is violating the

law. Crain v. State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d
488, 492 (Tex. Crim. App. 2005). Reasonable suspicion exists when, based on the

totality of the circumstances, the officer has specific, articulable facts that, when

combined with rational inferences from those facts, would lead him to reasonably

conclude that a particular person is, has been, or soon will be engaged in criminal

activity. Ford, 158 S.W.3d at 492. This is an objective standard that disregards the



                                             5
detaining officer’s subjective intent and looks solely to whether the officer has an

objective basis for the stop. Id.

       The collective-knowledge doctrine (also known as the fellow-officer rule) is the

principle that an investigative stop or an arrest is valid even if the law-enforcement

officer lacks personal knowledge to establish reasonable suspicion or probable cause,

provided the officer is acting on another officer’s knowledge and law enforcement’s

collective knowledge. O’Bryan v. State, 464 S.W.3d 875, 879 (Tex. App.—Fort Worth

2015, pet. ref’d) (relying on Fellow-Officer Rule, Black’s Law Dictionary (10th ed. 2014)).

The United States Supreme Court first discussed this doctrine in 1971 in the context

of probable cause to support an arrest and later extended it to encompass reasonable

suspicion to detain a person briefly when attempting to obtain further information. Id.

(relying on Whiteley v. Warden, 401 U.S. 560, 568, 91 S. Ct. 1031, 1037 (1971), abrogated

on other grounds by Arizona v. Evans, 514 U.S. 1, 13, 115 S. Ct. 1185, 1193 (1995), and

United States v. Hensley, 469 U.S. 221, 229, 105 S. Ct. 675, 680 (1985)).

                                       Discussion

       Brown contends that the officer who actually detained him—Officer

Jackson—did not have reasonable suspicion. Specifically, he asserts that Officer

Jackson’s stated reason for stopping him—an obstructed license plate—turned out to

be wrong. But Officer Jackson was not working alone; rather, he was working with

another officer, so whether Officer Jackson individually had reasonable suspicion is

not dispositive. See O’Bryan, 464 S.W.3d at 879 (quoting Fellow-Officer Rule, Black’s Law

                                             6
Dictionary, for the proposition that “an investigative stop . . . is valid even if the law-

enforcement officer lacks personal knowledge to establish reasonable suspicion . . . as

long as the officer is acting on the knowledge of another officer . . . .”).

       Next, Brown argues that Officers Jackson and Mendoza, even acting together,

did not have reasonable suspicion. Brown contends that the only identifying

information that Officer Mendoza had was a white pickup and that such information

was too generic to provide reasonable suspicion.

       But Officer Mendoza was looking for more than just a generic white pickup.

He was looking for the white pickup with items in its truck bed coming from the

scene of a theft that Officer Mendoza himself had passed while en route to the

offense location and that persons at the scene (even if Mejia was not one of them) had

indicated to him was the pickup involved in the theft. And Officer Mendoza was

looking for a white pickup that was still in the immediate area and that was

fortuitously heading toward Officer Jackson, who was following Officer Mendoza in

another patrol car. The time was around 1:50 a.m.—a time consistent with very light

traffic—and Officer Mendoza denied seeing any other white pickups in the area.

Based on Officer Mendoza’s testimony that he instructed Officer Jackson to detain

Brown’s white pickup, we hold that the trial court did not err by ruling that Officers

Mendoza and Jackson collectively had reasonable suspicion to stop Brown’s vehicle.

See Kelly, 204 S.W.3d at 818–19; O’Bryan, 464 S.W.3d at 879.

       We overrule Brown’s issue.

                                             7
                                    Conclusion

      Having overruled Brown’s sole issue, we affirm the trial court’s judgment.




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                                          8